Case: 3:20-cv-00208-jdp Document #: 1-6 Filed: 03/09/20 Page 1 of 12




            EXHIBIT F
      Case: 3:20-cv-00208-jdp
Case 3-19-13930-cjf            Document
                     Doc 1 Filed         #: 1-6
                                  11/23/19      Filed:11/23/19
                                             Entered   03/09/2016:45:18
                                                                 Page 2 ofDesc
                                                                           12 Main
                             Document     Page 1 of 11
      Case: 3:20-cv-00208-jdp
Case 3-19-13930-cjf            Document
                     Doc 1 Filed         #: 1-6
                                  11/23/19      Filed:11/23/19
                                             Entered   03/09/2016:45:18
                                                                 Page 3 ofDesc
                                                                           12 Main
                             Document     Page 2 of 11
      Case: 3:20-cv-00208-jdp
Case 3-19-13930-cjf            Document
                     Doc 1 Filed         #: 1-6
                                  11/23/19      Filed:11/23/19
                                             Entered   03/09/2016:45:18
                                                                 Page 4 ofDesc
                                                                           12 Main
                             Document     Page 3 of 11
      Case: 3:20-cv-00208-jdp
Case 3-19-13930-cjf            Document
                     Doc 1 Filed         #: 1-6
                                  11/23/19      Filed:11/23/19
                                             Entered   03/09/2016:45:18
                                                                 Page 5 ofDesc
                                                                           12 Main
                             Document     Page 4 of 11
      Case: 3:20-cv-00208-jdp
Case 3-19-13930-cjf            Document
                     Doc 1 Filed         #: 1-6
                                  11/23/19      Filed:11/23/19
                                             Entered   03/09/2016:45:18
                                                                 Page 6 ofDesc
                                                                           12 Main
                             Document     Page 5 of 11
      Case: 3:20-cv-00208-jdp
Case 3-19-13930-cjf            Document
                     Doc 1 Filed         #: 1-6
                                  11/23/19      Filed:11/23/19
                                             Entered   03/09/2016:45:18
                                                                 Page 7 ofDesc
                                                                           12 Main
                             Document     Page 6 of 11
      Case: 3:20-cv-00208-jdp
Case 3-19-13930-cjf            Document
                     Doc 1 Filed         #: 1-6
                                  11/23/19      Filed:11/23/19
                                             Entered   03/09/2016:45:18
                                                                 Page 8 ofDesc
                                                                           12 Main
                             Document     Page 7 of 11
      Case: 3:20-cv-00208-jdp
Case 3-19-13930-cjf            Document
                     Doc 1 Filed         #: 1-6
                                  11/23/19      Filed:11/23/19
                                             Entered   03/09/2016:45:18
                                                                 Page 9 ofDesc
                                                                           12 Main
                             Document     Page 8 of 11
     Case: 3:20-cv-00208-jdp
Case 3-19-13930-cjf           Document
                     Doc 1 Filed       #: 1-6
                                 11/23/19     Filed:11/23/19
                                            Entered  03/09/2016:45:18
                                                              Page 10 of 12 Main
                                                                      Desc
                             Document   Page 9 of 11
     Case: 3:20-cv-00208-jdp
Case 3-19-13930-cjf           Document
                     Doc 1 Filed       #: 1-6
                                 11/23/19     Filed:11/23/19
                                            Entered  03/09/2016:45:18
                                                              Page 11 of 12 Main
                                                                      Desc
                            Document    Page 10 of 11
     Case: 3:20-cv-00208-jdp
Case 3-19-13930-cjf           Document
                     Doc 1 Filed       #: 1-6
                                 11/23/19     Filed:11/23/19
                                            Entered  03/09/2016:45:18
                                                              Page 12 of 12 Main
                                                                      Desc
                            Document    Page 11 of 11
